Exhibit 10.3
AMENDMENT NO. 1 TO
REALPAGE, INC.
2010 EQUITY INCENTIVE PLAN
(Effective February 18, 2011)
     REALPAGE, INC., having adopted the RealPage, Inc. 2010 Equity Incentive
Plan (the “Plan”) as of August 11, 2010, hereby amends the Plan, effective as of
February 18, 2011, as follows:

  1.   Section 2(x) of the Plan is hereby amended and restated in its entirety
to be and read as follows:         “(x) “Outside Director” means a Director who
is an “Independent Director” as defined in the Company’s Amended and Restated
Independent Director Compensation Plan, as amended from time to time.”     2.  
Section 11(c) of the Plan is hereby amended and restated in its entirety to be
and read as follows:         “(c) Annual Award. Each Outside Director will be
automatically granted (an “Annual Award”) on April 1 of each year, beginning in
2011, a number of Shares of Restricted Stock determined by dividing (A) $100,000
by (B) the Fair Market Value of a share on the grant date, with the number of
Shares rounded up to the nearest whole Share.”     3.   Section 11(d) of the
Plan is hereby amended and restated in its entirety to be and read as follows:  
      “(d) Terms. The terms of each Award granted pursuant to this Section will
be as follows: The Restricted Stock awarded under each Annual Award will be
issued for no cash consideration and will be forfeited and automatically
transferred to and reacquired by the Company at no cost upon the date the
Director ceases to provide services as a member of the Board (the “Forfeiture
Provision). The Forfeiture Provision will lapse as to six and one-quarter
percent (6.25%) of the Restricted Stock awarded in such Annual Award on the
first day of each calendar quarter for sixteen (16) calendar quarters beginning
on the first day of the calendar quarter immediately following the date of
grant, provided that the Participant continues to serve as a Director through
such dates.”

     IN WITNESS WHEREOF, RealPage, Inc., by its duly authorized officer, has
executed this Amendment No. 1 to the Plan on the date indicated below.

            REALPAGE, INC.
      By:   /s/ Margot Lebenberg         Margot Lebenberg        Executive Vice
President,
Chief Legal Officer and Secretary     

Date: February 18, 2011

